

115 HR 6497 IH: Train Coverings for Community Safety Act
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6497IN THE HOUSE OF REPRESENTATIVESJuly 24, 2018Ms. Meng introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo enhance rail safety and provide for the safe and covered transport of materials in railroad
			 cars, and for other purposes.
	
 1.Short titleThis Act may be cited as the Train Coverings for Community Safety Act. 2.Rulemaking requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Transportation shall prescribe regulations requiring materials transported by rail to be completely covered while in transit, including while being held, delayed, or transferred.
		